Citation Nr: 0806377	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-38 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right hand 
disability.

2.  Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1977 to 
June 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a right hand disability that is related to 
service.

2.  There is no competent medical evidence showing the 
veteran has a left foot disability that is related to 
service.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  A left foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim until the same date as the supplemental 
statement of the case was issued, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in February 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims, and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Jackson VA Medical Center.  The 
appellant was afforded VA medical examinations in April and 
May 2001 and June 2006.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases, such as arthritis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service Connection for Right Hand Disability

The veteran and his representative contend that he injured 
his right hand in service, which caused tendonitis, and as a 
result, he currently has a disability of arthritis or 
bursitis of the right hand.

Service medical records show that when the veteran entered 
service in April 1977, he had no problems noted with his 
right hand.  However, in October 1979, the veteran fell down 
a flight of stairs and was treated for pain in his right hand 
with a splint, ice and Tylenol.  He was diagnosed with 
tendonitis of the right hand and wrist, given medication, and 
put on a restricted profile for a week.  Service medical 
records are otherwise silent for any complaints, treatment or 
diagnosis of right hand condition, although other ailments 
are noted.  On physical examination in March 1985, prior to 
the veteran's separation from service in June 1985, clinical 
evaluation of the upper extremities was normal.

A post-service VA x-ray of July 2000 of the right hand 
indicates no gross osseous, joint or soft tissue 
abnormalities.  January 2001 VA treatment records show scant 
edema of the right hand, with full power unavailable to flex 
without much pain, and the diagnosis was gouty arthritis.  

VA treatment records of December 2004 indicate the veteran 
was seen for seronegative polyarthritis with right hand pain.  
October 2005 VA treatment records indicate right wrist pain 
as nine out of ten, with ten being the worst pain.  The wrist 
was also without effusion, warmth, erythema, with mild tarsal 
tunnel decompression, but with full range of motion.  The 
diagnosis was arthritis pain.

A VA examiner of June 2006, who had reviewed the claims file, 
reported the veteran had flare-ups which occurred monthly, 
lasted three to four hours, and were a nine to ten on a pain 
scale, with ten being the worst pain.  Upon examination, the 
physician found no deformity, swelling or areas of tenderness 
of the right hand, with full range of motion in all joints 
and in the wrist.  There was no sensory deficit, pain on 
range of motion and repetitive motion did not change his 
range of motion.  The examiner's impression was a normal 
examination with x-ray evidence of arthritis in the proximal 
interphalangeal joint.  The physician opined that the 
veteran's October 1979 injury had not caused difficulty in 
his right hand and that tendonitis is not a permanent 
condition, which if the veteran had it in October 1979, it 
would not be expected to cause symptoms in 2006.  The 
examiner stated the veteran did not have a current right hand 
disability that was the result of his service injury.  

In this case, in addition to the absence of evidence of on-
going right hand symptomatology or arthritis or bursitis in 
service or upon separation from service, the evidence is also 
negative for post-service complaints, treatment, or findings 
regarding his right hand condition until 2000, which is, 
notably, 15 years after service separation.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Id.  

Assuming arguendo that there were a current right hand 
disability, there is no competent medical evidence linking 
the veteran's right hand disability with an event, injury or 
disease occurring in service.  With the absence of a nexus 
between such a disability and the veteran's service, there 
can be no service connection for a right hand condition.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claims for right 
hand disability.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.

Service Connection for Left Foot Disability

The veteran and his representative contend that he injured 
his left foot in service, which caused tendonitis, and as a 
result, he currently has a disability of arthritis or 
bursitis of the left foot.

Service medical records show that when the veteran entered 
service in April 1977, he had no problems noted with his left 
foot.  However, in October 1979, the veteran fell down a 
flight of stairs and was treated for pain in his left foot.  
He was diagnosed with tendonitis of the left foot, given an 
ace bandage and medication, and put on a restricted profile 
for a week.  Service medical records are otherwise silent for 
any complaints, treatment or diagnosis of left foot 
condition, although other ailments are noted.  At the time of 
a March 1985 examination, clinical evaluation of the feet was 
normal.  The examiner reported that the veteran had undergone 
surgery for chronic calluses of the toes.  

Post-service evidence includes left foot VA examinations of 
April and May 2001 for service-connected pes planus, which 
revealed no other left foot abnormalities.  The examiner 
noted status post resection of bilateral fifth toes with 
minimal residuals.  While VA treatment records of February 
through April 2003 indicate unspecified treatment for 
rheumatoid arthritis, there is no diagnosis of a left foot 
disability.  VA records of March 2004 indicate treatment for 
a swollen left ankle and bilateral lower extremity arthritic 
pain, but no diagnosis of a left foot disability.  A June 
2004 foot examination for service-connected pes planus 
revealed no other foot disability.  

Finally, a VA examination of June 2006, including review of 
the claims file, revealed no inflammatory arthritis, and upon 
physical examination, the physician found no deformity or 
areas of tenderness.  There was normal range of motion, which 
did not change upon repetition, and the veteran resisted 
attempts to passively plantar flex the ankle.  The physician 
opined that the veteran's October 1979 injury could not have 
caused any disability of the left foot, and that the veteran 
did not have a current left foot disability that was the 
result of his in-service injury.  

In this case, in addition to the absence of evidence of on-
going left foot disability or arthritis or bursitis in 
service or upon separation from service, the evidence is also 
negative for post-service complaints, treatment, or findings 
regarding his left foot condition until 2000, which is, 
notably, 15 years after service separation.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson supra.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Id.  

Finally, assuming arguendo that there were a current left 
foot disability, there is no competent medical evidence 
connecting the veteran's left foot condition with an event, 
injury or disease occurring in service.  With the absence of 
a nexus between such a disability and the veteran's service, 
there can be no service connection for a left foot 
disability.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.




ORDER

Service connection for a right hand disability is denied.

Service connection for a left foot disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


